Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 23, 2019

                                       No. 04-18-00575-CV

                                   Charles Victor WILLIAMS,
                                            Appellant

                                                 v.

                                       Scott STILES, et al.,
                                             Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-06819
                          Honorable Norma Gonzales, Judge Presiding


                                          ORDER
        On May 24, 2019, we struck appellant’s original brief from our record because the brief
failed to redact sensitive data and did not contain any citations to authorities or to the record in
the statement of facts and the argument. See TEX. R. APP. P. 9.9(a)(3), 38.1(g), 38.1(i). On June
21, 2019, appellant filed an amended brief that complied with Texas Rule of Appellate Procedure
9.9 because it did not contain sensitive data; however, we struck appellant’s amended brief
because it did not contain citations to authorities or to the record in the statement of facts and the
argument. See TEX. R. APP. P. 38.1(g), 38.1(i). On July 12, 2019, appellant filed a second
amended brief, which does not correct all the deficiencies we have identified. As with
appellant’s prior two briefs, his second amended brief violates Texas Rule of Appellate
Procedure 38 in that the statement of facts and the argument do not contain any citations to
authorities or to the record. See TEX. R. APP. P. 38.1(g), 38.1(i). Notwithstanding these
deficiencies, we will not strike appellant’s second amended brief and will not order appellant to
file a third amended brief. However, appellant is advised that because of some of the
deficiencies in his second amended brief we may ultimately conclude that appellant has waived
his appellate complaints due to inadequate briefing. See Lott v. First Bank, No. 04-13-00311-
CV, 2014 WL 4922896, at *4 (Tex. App.—San Antonio Oct. 14, 2014, no pet.) (holding the
appellant waived any appellate complaint by failing to comply with the briefing rules set out in
Rule 38.1 of the Texas Rules of Appellate Procedure.
                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court